Opinion by
Hurt, J.
§ 158. Liability of railroad company limited to its own line when; not liable for damage done by connecting line unless, etc.; case stated. This is a suit brought by appellee against the company to recover damages for loss and damage to cattle shipped over the company’s road. The contract of shipment alleged in the petition was to safely transport and deliver the cattle from Runge,,Texas, to Eagle Lake. The judgment in favor of appellee is not warranted by the evidence. It is clearly shown that the cattle were not in any way injured or damaged when (they arrived at Eagle Lake, and were there delivered to -a connecting line. Under the terms of the contract, as alleged in the petition, that was the *224obligation assumed by the company. Had the petition, alleged a through bill of lading to their ultimate destination, executed hy appellant, then the latter would have been liable for injury after the delivery to the connecting line.
June 27, 1890.
Eeversed and remanded.